Citation Nr: 0009051	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to 
October 9, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 

In August 1996, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  

In the course of this appeal, the veteran appealed the 
assignment by the RO of a total evaluation for post-traumatic 
stress disorder.  In light of the disposition of the issue on 
appeal, any separate claim on appeal for an earlier effective 
date for a total evaluation for post-traumatic stress 
disorder is rendered moot.  


FINDING OF FACT

Post-traumatic stress disorder resulted in total disability 
as of July 28, 1992.


CONCLUSION OF LAW

The criteria for a total evaluation for post-traumatic stress 
disorder have been met as of July 28, 1992.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996) and 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from an initial rating decision, which 
established service connection for post-traumatic stress 
disorder and which assigned that disability an initial 
evaluation.  Therefore, it is not the present level of 
disability which is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In the course of this appeal, the RO, after affording the 
veteran a VA psychiatric examination in compliance with an 
August 1996 Board remand, assigned the veteran's disability a 
total schedular evaluation.  The RO, however, made the grant 
of the total evaluation effective October 9, 1997.  The 
initial rating decision which granted service connection for 
post-traumatic stress disorder assigned July 28, 1992, the 
date of claim, as the effective date for the grant of service 
connection, and the veteran's disability is evaluated as only 
50 percent disabling prior to October 9, 1997.  At issue 
before the Board, therefore, is whether a higher evaluation 
is warranted prior to October 9, 1997, the effective date of 
the total evaluation ultimately assigned the veteran's 
disability by the RO.

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A review of the evidence and the applicable criteria reveals 
that the veteran's disability warrants a total evaluation in 
this case, as of July 28, 1992, the effective date of the 
grant of service connection for post-traumatic stress 
disorder because the preponderance of the evidence reflects 
that the veteran's disability has been totally disabling as 
of that time.  The veteran has a long history of psychiatric 
disabilities that include schizophrenia, for which service 
connection is not in effect.  In July 1989 the veteran was 
awarded Social Security Disability benefits, apparently based 
upon the presence of chronic paranoid schizophrenia, and 
contemporaneous treatment records document treatment for 
schizophrenia resulting in a global assessment of functioning 
characterized in June 1989 as poor.  Those records do not 
document the presence of post-traumatic stress disorder.  

However, in July 1992, the veteran filed a claim for service 
connection for post-traumatic stress disorder, after which, 
in September 1993, the veteran underwent a VA examination for 
mental disorders.  Diagnoses included chronic paranoid 
schizophrenia, post-traumatic stress disorder with 
depression, and a history of alcohol abuse.  The examiner 
concluded that the veteran, who "definitely [had] trouble 
being around people," had not been able to work for 20 
years.  

In March 1994, the veteran underwent a Social Industrial 
Survey that revealed the veteran to have been only marginally 
employed after his separation from service.  During a VA 
examination that same month for post-traumatic stress 
disorder, diagnoses included schizophrenia, undifferentiated 
type, chronic, and post-traumatic stress disorder.  The 
examiner added that the veteran's history warranted both 
diagnoses and that the veteran had been treated throughout 
the "post war period" for schizophrenia, although he had 
been treated more recently for post-traumatic stress 
disorder, as well.  The examiner pointed to areas of 
difficulty where the two diagnoses overlapped, observing that 
social and emotional withdrawal and emotional withdrawal were 
common to both and that re-experiencing phenomenon might have 
been at times more of a manifestation of schizophrenia.  The 
examiner concluded that, as a result of the combination of 
the two disorders, the veteran was totally disabled.  

In August 1996, the Board remanded this case, observing that 
the findings of the examiner who examined the veteran in 
March 1994 made it difficult to determine the extent of the 
economic and social inadaptability attributable solely to 
post-traumatic stress disorder, as opposed to schizophrenia.  
Thereafter, in compliance with the Board's remand, the 
veteran, in October 1997, underwent a VA examination for 
post-traumatic stress disorder, for the purpose of 
determining the level of impairment attributable solely to 
post-traumatic stress disorder.  The examiner diagnosed both 
post-traumatic stress disorder and schizophrenia.  With 
respect to the veteran's post-traumatic stress disorder the 
examiner indicated that "completely ignoring the [veteran's] 
history of schizophrenia, . . . the [veteran] can be 
understood as suffering from completely overwhelming post-
traumatic stress disorder in that his global assessment of 
functioning currently, due to his post-traumatic stress 
disorder, is no more than 20."  

In October 1998, the veteran underwent an examination by a 
private psychologist who apparently did not have access to 
the veteran's claims file, but who did have a report of the 
October 1997 VA examination.  The examiner provided a 
diagnostic impression of post-traumatic stress disorder and 
schizophrenia and assigned a GAF evaluation of 15-20.  The 
examiner further added that his findings were extremely 
similar to those of the examiner that examined that the 
veteran in October 1997 and that the veteran's impairment was 
"total."  

Records of treatment and examination reports documenting the 
severity of the veteran's condition establish that post-
traumatic stress disorder, standing alone, renders the 
veteran totally disabled.  The veteran has been hospitalized 
on a number of occasions, including June 1996, July 1996, 
December 1996, and June 1998.  Diagnoses during these 
hospitalization have included post-traumatic stress disorder, 
as well as, at different points in time, schizoaffective 
disorder, adjustment disorder, and psychoses.  Although the 
GAF evaluation at the time of discharge reportedly was 75 in 
June, July, and December 1996, GAF evaluations at the time of 
admission were 50, 50, and 40, respectively, and the GAF 
evaluation at the time of the veteran's admission in June 
1998 was reportedly 30 to 35, the GAF evaluation over the 
last year being characterized as 50 to 55.  Moreover, the 
October 1997 and October 1998 VA examination reports clearly 
establish that the veteran's impairment resulting from 
psychiatric disabilities renders the veteran totally 
disabled, as do reports of VA examinations in July 1992 and 
March 1994.  

The findings provided in October 1997 are the only findings 
that clearly segregate the impact of post-traumatic stress 
disorder from schizophrenia, although comments made by the 
examiner who examined the veteran in October 1998 lend 
general credence to the findings provided by the examiner who 
examined the veteran in October 1997.  The October 1997 
findings indicate that the veteran's post-traumatic stress 
disorder standing alone is of sufficient severity to render 
the veteran totally disabled.  

The RO apparently concluded based upon this body of evidence, 
that the veteran's post-traumatic stress disorder warranted a 
total evaluation as of October 1997, the date of the VA 
examination that rendered the findings in question.  The 
Board finds no basis in the evidence, however, to conclude 
that the veteran's disability resulted in total disability or 
demonstrable inability to retain employment only as of that 
date.  As observed by the Board in its prior remand, earlier 
examinations did not provide a clear basis for segregating 
the effects of post-traumatic stress disorder from those of 
schizophrenia.  The examiner in October 1997, moreover, did 
not indicate in his report that post-traumatic stress 
disorder was only recently totally disabling.  Given the 
prior evidence of a totally disabling psychiatric disability, 
and the conclusion of a VA examiner, in October 1997, who 
reviewed the claims file in its entirety, that the veteran's 
post-traumatic stress disorder was of sufficient severity by 
itself to render the veteran totally disabled, a fair 
inference, absent evidence to the contrary, is that the 
veteran's post-traumatic stress disorder played a similar 
role in defining the veteran's overall disability picture in 
March 1994 and July 1992, at which time the veteran's 
psychiatric disorders were also totally disabling.  
Therefore, the veteran's disability warrants an total 
evaluation, effective July 28, 1992, the effective date of 
the grant of service connection for post-traumatic stress 
disorder.  



ORDER

A total evaluation for post-traumatic stress disorder is 
granted as of July 28, 1992, subject to the provisions 
governing the award of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

